DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 08/30/2021.

Status of Claims
	In Applicant’s amendment filed on 08/30/2021, claims 1, 5, 11 and 15 have been amended; claims 2-3, 12-13 and 21-50 are cancelled; claims 1, 4-11 and 14-20 remain pending.

Response to Arguments
Rejections Under 35 U.S.C. §112
	The previous rejections of claims 5 and 15 under 35 U.S.C. §112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are hereby withdrawn in view of Applicant’s amendment and remarks dated 08/30/2021.

Rejections Under 35 U.S.C. §103
	The previous rejection of independent claims 1 and 11 under 35 U.S.C. § 103, as being unpatentable over U.S. Publication No. 2020/0311434 to Iyer ("Iyer") in view of U.S. 


Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.

Examiner’s Statement of Reasons of Allowance
	The following is an examiner’s statement of reasons for allowance:  independent claims 1 and 11 (and their respective dependent claims) are allowable based on Applicant’s amendment and remarks dated 08/30/2021 in view of application’s specification, para. [0082]-[0090].
	Independent claims 1 and 11 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.  The independent claims recite, among other things, generating a content structure based on a content segment received from a device, wherein the content structure comprises a plurality of objects including a first object and an attribute of the first object; searching a contact database associated with the device to identify a matching entry of the contact database based on comparing metadata of the matching entry with the attribute of the first object; modifying the first object to include a name attribute based on the metadata of the matching entry of the contact database; and in response to receiving a request to create a new content segment, wherein the request comprises the name attribute of the first object: inserting the first object into a new .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423